Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 28, 2015

The Court of Appeals hereby passes the following order:

A15D0223. CHARLES EDWIN MASON v. THE STATE.

      A jury found Charles Edwin Moses guilty of numerous offenses, including
burglary, trespass, theft and forgery, and his convictions were affirmed on appeal.
See Mason v. State, 325 Ga. App. 609 (754 SE2d 397) (2014). Moses subsequently
filed a pro se motion to vacate a void judgment, asserting flaws in the indictment
process. On December 11, 2014, the trial court denied the motion, and Mason filed
this application for discretionary appeal.
      A post-conviction motion that challenges the indictment seeks to invalidate the
resulting conviction.   And a motion alleging an invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Because Mason is not authorized to collaterally attack his conviction in this manner,
this application for discretionary appeal is subject to dismissal. See id.; see also
Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009) (overruling Chester v.
State, 284 Ga. 162, 162-163 (2) (664 SE2d 220) (2008); Matherlee v. State, 303 Ga.
App. 765 (694 SE2d 665) (2010). Accordingly, Mason’s application is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     01/28/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.